EXHIBIT 10.2
EXECUTION COPY
     AMENDMENT dated as of June 24, 2009 (this “Amendment”), to the U.S.
GUARANTEE AND COLLATERAL AGREEMENT dated as of February 28, 2003 (as previously
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”) among TRW AUTOMOTIVE HOLDINGS CORP., a Delaware corporation
(“Holdings”), TRW AUTOMOTIVE INTERMEDIATE HOLDINGS CORP., a Delaware corporation
(“Intermediate Holdings”), TRW AUTOMOTIVE INC. (formerly known as TRW Automotive
Acquisition Corp.), a Delaware corporation (the “U.S. Borrower”), TRW AUTOMOTIVE
FINANCE (LUXEMBOURG) S.À. R.L. (“Finco”), each other subsidiary of Holdings
identified herein (each, a “Subsidiary Party” and, together with the U.S.
Borrower, Holdings, Intermediate Holdings and Finco, the “Grantors”) and
JPMORGAN CHASE BANK, N.A. (f/k/a JPMorgan Chase Bank) (“JPMCB”), as Collateral
Agent. Capitalized terms used in this Amendment but not otherwise defined shall
have the meanings assigned to such terms in the Collateral Agreement.
          WHEREAS Holdings, Intermediate Holdings, the U.S. Borrower, the
Foreign Subsidiary Borrowers party thereto, the Required Lenders (as defined
therein) and JPMCB as Administrative Agent, have entered into a Sixth Amended
and Restated Credit Agreement dated as of June 24, 2009 (the “Restated Credit
Agreement”), which amends and restates the Fifth Amended and Restated Credit
Agreement dated as of May 9, 2007 (the “Existing Credit Agreement”), among
Holdings, Intermediate Holdings, the U.S. Borrower, the Foreign Subsidiary
Borrowers party thereto, the lenders party thereto from time to time and the
Agents party thereto, as in effect on the date hereof;
          WHEREAS each Grantor expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Restated Credit Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and
          WHEREAS the execution and delivery of this Amendment is a condition
precedent to the consummation of the transactions contemplated by the Restated
Credit Agreement.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Amendment
          SECTION 1.01. Amendment. The last sentence of Section 4.04(b) of the
Collateral Agreement is hereby amended by deleting the “.” at the end thereof
and adding the following proviso thereto:
; provided, however, that, on and after the Restatement Effective Date, for each
Concentration Account, the U.S. Borrower or applicable Subsidiary Party that is
the owner of such Concentration Account shall use its commercially reasonable
efforts to either (i) cause the depositary bank to agree to comply with
instructions from the Collateral Agent to such depositary bank directing the
disposition of funds from time to time credited to such Concentration Account,
without further consent of the U.S. Borrower, such Subsidiary Party or any other
person, pursuant to an agreement reasonably satisfactory to the Collateral
Agent, or (ii) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to such Concentration Account, with the U.S.
Borrower or applicable Subsidiary Party being permitted, only with the consent
of the Collateral Agent, to exercise rights to withdraw funds from such
Concentration Account. The Collateral Agent agrees that the Collateral Agent
shall not give any such instructions with respect to any Concentration Account
or withhold any withdrawal rights relating to any Concentration Account from the
U.S. Borrower or applicable Subsidiary Party unless an Event of Default has
occurred and is continuing and the obligations under the Credit Agreement have
been become due and payable and remain unpaid.
ARTICLE II
Representations and Warranties
          Each Grantor hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Amendment, as follows:
     (a) Authority; Enforceability. Such Grantor has the power and authority to
execute, deliver and carry out the terms and provisions of this Amendment and
has taken all necessary action to authorize the execution, delivery and
performance by it of this Amendment. Such Grantor has duly executed and
delivered this Amendment, and this Amendment constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

2



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions to Effectiveness
          This Amendment shall become effective as of the date of the
satisfaction of the following conditions precedent:
     (a) The Collateral Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of each Grantor.
     (b) The Restated Credit Agreement dated as of the date hereof shall have
become effective.
ARTICLE IV
Miscellaneous
          SECTION 4.01. Collateral Agreement. Except as specifically stated
herein, the Collateral Agreement shall continue in full force and effect in
accordance with the provisions thereof. This Amendment is a Loan Document
executed pursuant to the Restated Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.
          SECTION 4.02. Section Captions. Section captions used in this
Amendment are for convenience of reference only and shall not affect the
construction of this Amendment.
          SECTION 4.03. Successors and Assigns. This Amendment shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns.
          SECTION 4.04. Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original
but all of which shall together constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
          SECTION 4.05. Applicable Law; Waiver of Jury Trial. (A)  THIS
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          (B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 7.10 OF
THE COLLATERAL AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment as of the day and year first above written.

            TRW AUTOMOTIVE HOLDINGS CORP.,
      by   /s/ Joseph S. Cantie       Name: Joseph S. Cantie        Title:  
Executive Vice President
and Chief Financial Officer
     

            TRW AUTOMOTIVE INTERMEDIATE
HOLDINGS CORP.,
      by    /s/ Joseph S. Cantie       Name:   Joseph S. Cantie        Title:  
Vice President and Chief
Financial Officer     

            TRW AUTOMOTIVE INC.,
      by    /s/ Joseph S. Cantie       Name:   Joseph S. Cantie        Title:  
Executive Vice President
and Chief Financial Officer     

            TRW AUTOMOTIVE HOLDING
COMPANY,
      By    /s/ Joseph S. Cantie       Name:   Joseph S. Cantie        Title:  
Treasurer     

            TRW INTEGRATED CHASSIS SYSTEMS
LLC,
      by    /s/ Joseph S. Cantie       Name:   Joseph S. Cantie        Title:  
Chief Financial Officer   

4



--------------------------------------------------------------------------------



 



         

            WORLDWIDE DISTRIBUTION
CENTERS, INC.,
      By    /s/ Joseph S. Cantie       Name:   Joseph S. Cantie        Title:  
Vice President
and Assistant Secretary        TRW AUTOMOTIVE FINANCE
(LUXEMBOURG) S.À.R.L.,
      by    /s/ Graham Plumley       Name:   Graham Plumley        Title:  
Director   

5



--------------------------------------------------------------------------------



 



         

            EACH OF THE REAFFIRMING PARTIES
LISTED ON SCHEDULE I HERETO,
      by    /s/ Joseph S. Cantie       Name:   Joseph S. Cantie        Title:  
Vice President and Treasurer        EACH OF THE REAFFIRMING PARTIES
LISTED ON SCHEDULE II HERETO,
      by    /s/ Joseph S. Cantie         Name:   Joseph S. Cantie       
Title:   Vice President and Chief
Financial Officer   

6



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as
Collateral Agent,
      By    /s/       Name:           Title:        

7



--------------------------------------------------------------------------------



 



SCHEDULE I
1. Kelsey-Hayes Company
2. Kelsey-Hayes Holdings Inc.
3. KH Holdings, Inc.
4. TRW East Inc.
5. TRW Intellectual Property Corp.
6. TRW Technar Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
1. TRW Automotive Safety Systems Arkansas Inc.
2. TRW Occupant Restraints South Africa Inc.
3. TRW Odyssey Inc.
4. TRW Safety Systems Inc.
5. LucasVarity Automotive Holding Company
6. TRW Auto Holdings Inc.
7. TRW Automotive J.V. LLC
8. TRW Automotive U.S. LLC
9. TRW Vehicle Safety Systems Inc.
10. Lucas Automotive Inc.
11. TRW Automotive (LV) Corp.
12. TRW Overseas Inc.
13. TRW Powder Metal Inc.
14. Varity Executive Payroll, Inc.
15. Lake Center Industries Transportation, Inc.
16. EnTire Solutions, LLC

 